Citation Nr: 1122248	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-26 629	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from November 1940 to November 1946.

This appeal to the Board of Veterans Appeals (Board) arises from a July 2007 rating action that denied service connection for an acquired psychiatric disorder.

By decision of April 2010, the Board denied service connection for an acquired psychiatric disorder.  The appellant appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By January 2011 Order, the Court vacated that part of the April 2010 Board decision that denied service connection for an acquired psychiatric disorder, and remanded the matter to the Board for compliance with a December 2010 Joint Motion for Remand of the appellant and the VA Secretary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the VCAA, and the Court's Order, the Board finds that all notice and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

The service medical records document hospitalization of the Veteran in May and June 1942 to determine his mental status.  In October 1945 and May 1946, a psychopathic personality and an acute anxiety reaction were found.  The Veteran was psychiatrically normal on September 1946 separation examination.  Post service psychiatric findings include an unspecified anxiety state. 

The VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence, and applying all relevant laws and regulations.  Moody v. Principi, 360 F. 3d 1306, 1310 (Fed. Cir. 2004).  The VA has a duty to address all theories of entitlement that are raised by an appellant or the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  The scope of a psychiatric disability claim includes any psychiatric disability that may be reasonably encompassed by a veteran's description of a claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).      

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).  

Under the circumstances, the Board finds that this case must be remanded to the RO to afford the appellant a VA psychiatric examination to determine the etiology of any current acquired psychiatric disorder and its relationship, if any, to his military service.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    
 
The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder and its relationship, if any, to his military service.  The entire claims folder must be made available to and reviewed by the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The physician should review the service and post-service records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any current acquired psychiatric disorder had its onset in, or is otherwise related to the veteran's military service.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for an acquired psychiatric disorder in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  If the benefit sought on appeal remains denied, the RO should furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

